
	
		I
		111th CONGRESS
		2d Session
		H. R. 5880
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2010
			Mr. Djou introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to provide
		  for nonimmigrant visas for certain aliens whose petitions or applications are
		  pending or who have not received immigrant visas.
	
	
		1.Short titleThis Act may be cited as the
			 Family Reunification Act of
			 2010.
		2.Reinstatement of
			 nonimmigrant visas for certain spouses or childrenSection
			 101(a)(15)(V) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(V))
			 is amended—
			(1)by striking
			 on or before the date of the enactment of the Legal Immigration Family
			 Equity Act, and inserting December 21, 2010;
			(2)in clause (i), by
			 striking 3 years and inserting 540 days;
			 and
			(3)in clause (ii), by
			 striking 3 years and inserting 540 days.
			
